Citation Nr: 1312839	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly pension (SMP) on account of need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In May 2012 the Board remanded the issue on appeal for further development. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Portland, Oregon. A transcript of that proceeding has been prepared and incorporated into the evidence of record.

A review of the Virtual VA paperless claims processing system reveals a copy of the February 2010 rating decision and additional VA treatment records.  These records were reviewed by the RO in the September 2012 Supplemental Statement of the Case (SSOC) and by the Board. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012 the Board remanded in order for the Veteran to be afforded a VA examination for his claim of entitlement to special monthly pension based on aid and attendance.  It was noted that a veteran is in need of regular aid and attendance if he is helplessness or is so nearly helpless as to require the regular aid and attendance of another person. See 38 C.F.R. § 3.351(b) (2012).  A veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under certain criteria in VA regulations.  See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2012). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment. See 38 C.F.R. § 3.352(a) (2012).

The Veteran was afforded a VA Aid and Attendance Examination in June 2012.  The Veteran reported that he lives in own apartment by himself and his daughter stopped by on the way to her work to make him breakfast; he uses walker to get to bathroom by himself and has difficulty getting up or down from a chair but is able to ambulate once up.  He is able to groom himself (shower, toilet, urinate) independently but needs help getting his socks on.  He gets out of the apartment one day a week, he typically rides in a car, and does not have a driver's license.  He reports that he can walk a short distance.  It was noted that he recently had retinal detachment of the left eye, has  blur in the left eye, and sees images poorly; his right eye is blurry,  he is able to read road signs with right eye but has difficulty seeing small print with right eye.  It was noted that the Veteran has imbalance due to diabetes but is able to walk with a walker, uses the walker or a cane all the time, and he fell once in the past 12 months.  He can perform all activities of daily living but does need some help getting socks on.

In July 2012 the Veteran was afforded a VA eye examination.  The VA examiner stated that the Veteran has decreased vision and decreased depth perception making reading and use of machinery more difficult.  The VA examiner stated that the Veteran has improving vision as his vitreous hemorrhage is improving.  He may have previously been blind, but he does not currently meet the requirements for legal blindness in either eye with correction. His better seeing eye is 20/40 which should allow him to safely cook, read, and perform all activities to care for himself independently. 

The Board notes that since these VA examination an October 2012 VA treatment note stated that the Veteran was being scheduled for surgery on his left eye, a vitrectomy mechanical pars plana with endolaer panretinal photocoagulation for his blurred vision and vitreous hemorrhage.  The date of the surgery was not noted, just that it should be scheduled in the next four to six weeks.  Since one way that the Veteran can qualify for special monthly compensation on the basis of aid and attendance is through his vision under 38 C.F.R. § 3.351(c), and it was noted that the Veteran was no longer blind because his vitreous hemorrhage was improving and the surgery was for his vitreous hemorrhage the Board find that additional VA treatment records surrounding the Veteran's surgery must be obtained.  In addition, if there is any evidence that the Veteran's vision has changed as a result of the surgery then the Veteran should be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Update VA medical treatment records associate them with the claims folder.  Specifically obtain any VA treatment records pertaining to any eye surgery after October 2, 2012.   

2.   If there is any evidence that the Veteran's vision has changed since his eye surgery then the Veteran should be afforded a new VA examination for VA examination for Housebound Status or permanent need for regular Aid and Attendance, VA Form 21-2680, on the basis of his vision. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The claims file and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination. 

A rationale for all opinions must be provided.   If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



